Name: 83/384/EEC: Commission Decision of 29 July 1983 on the list of establishments in Australia approved for the purposes of importing fresh meat into the Community
 Type: Decision
 Subject Matter: health;  Asia and Oceania;  animal product;  trade
 Date Published: 1983-08-13

 Avis juridique important|31983D038483/384/EEC: Commission Decision of 29 July 1983 on the list of establishments in Australia approved for the purposes of importing fresh meat into the Community Official Journal L 222 , 13/08/1983 P. 0036 - 0039 Finnish special edition: Chapter 3 Volume 16 P. 0193 Spanish special edition: Chapter 03 Volume 28 P. 0189 Swedish special edition: Chapter 3 Volume 16 P. 0193 Portuguese special edition Chapter 03 Volume 28 P. 0189 *****COMMISSION DECISION of 29 July 1983 on the list of establishments in Australia approved for the purposes of importing fresh meat into the Community (83/384/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals, swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Articles 4 (1) and 18 (1) (a) and (b) thereof, Whereas establishments in third countries cannot be authorized to export fresh meat to the Community unless they satisfy the general and special conditions laid down in Directive 72/462/EEC; Whereas Australia has forwarded, in accordance with Article 4 (3) of Directive 72/462/EEC, a list of the establishments authorized to export to the Community; Whereas Community on-the-spot visits have shown that the hygiene standards of many of these establishments are sufficient and they may therefore be entered on a first list, established according to Article 4 (1) of the said Directive, of establishments from which importation of fresh meat may be authorized; Whereas the case of the other establishments proposed by Australia has to be re-examined on the basis of additional information regarding their hygiene standards and their ability to adapt quickly to the Community legislation; Whereas, in the meantime and so as to avoid any abrupt interruption of existing trade flows, these establishments may be authorized temporarily to continue their exports of fresh meat to those Member States prepared to accept them; Whereas it will therefore be necessary to re-examine and, if necessary, amend this Decision in the light of measures taken to this end and improvements made; Whereas import of fresh meat from establishments appearing on the list annexed to this Decision remains subject to provisions laid down elsewhere and to the general provisions of the Treaty; whereas in particular, import from third countries and re-export to other Member States of certain categories of meat, such as meat weighing less than 3 kilograms, or meat containing residues of certain substances, which are not yet covered by Community rules or by rules which need to be further harmonized, remain subject to the health legislation of the importing Member State, while respecting the general provisions of the Treaty; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. The establishments in Australia listed in the Annex are hereby approved for the import of fresh meat into the Community pursuant to the said Annex. 2. Imports from the establishments referred to in paragraph 1 shall remain subject to the Community veterinary provisions laid down elsewhere. Article 2 1. Member States shall prohibit imports of fresh meat coming from establishments other than those listed in the Annex. 2. However, Member States may continue to authorize until 30 April 1984 imports of fresh meat coming from establishments which are not listed in the Annex but which have been officially approved and proposed by the Australian authorities as of 7 April 1983 pursuant to Article 4 (3) of Directive 72/462/EEC, unless a decision is taken to the contrary, in accordance with Article 4 (1) of the abovementioned Directive, before 1 May 1984. The Commission shall forward the list of these establishments to the Member States. Article 3 This Decision shall apply from 1 October 1983. Article 4 This Decision shall be reviewed and if necessary amended before 1 February 1984. Article 5 This Decision is addressed to the Member States. Done at Brussels, 29 July 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. ANNEX LIST OF ESTABLISHMENTS 1.2 // // // Establishment No // Address // 1,2 // // I. BOVINE MEAT // A. Slaughterhouses and cutting premises // 1.2 // // // 7 (1) // CQME Pty. Ltd, Rockhampton, Queensland // 135 // Blue Ribbon Export Division, Launceston, Tasmania // 151 // Richardson's Meat Industries Ltd, Hobart, Tasmania // 170 // Beef City Pty. Ltd, Purrawunda, Queensland // 195 (1) // R. J. Gilbertson Pty. Ltd, Longford, Tasmania // 239 (1) // Northern Cooperative Meat Company Ltd, Casino, New South Wales // 243 // Warwick Bacon Company Ltd, Warwick, Queensland // 294 // Teys Bros Pty. Ltd, Beenleigh, Queensland // 525 // Tancred Bros, Beaudesert, Queensland // 642 // Metro Meat Ltd, Cootamundra, New South Wales // 751 // Tasmeats Ltd, Camdale, Tasmania // 1352 // Lockyer Valley Abattoir, Grantham, Queensland // 1,2 // B. Slaughterhouses // 1.2 // // // 3 // The Metropolitan Public Abattoir, Brisbane, Queensland // 53 (1) // Thomas Borthwick and Sons, Melbourne, Victoria // 54 (1) // H. W. Greenham and Sons, Pty. Ltd, Newport, Victoria // 155 // Blaney County Council Abattoir, Blaney, New South Wales // 218 // Northwest Exports Pty. Ltd, Inverell, New South Wales // 533 (1) // Charles David Pty. Ltd, Murray Bridge, South Australia // 612 (1) // Associated Meat Processors Pty. Ltd, Wodonga, Victoria // 648 (1) // E. G. Green and Sons, Harvey, Western Australia // 761 (1) // R. J. Gilbertson Pty. Ltd, Melbourne, Victoria // 1265 (1) // G. & K. O'Connor, Export Abattoir, Pty. Ltd, Pakenham, Victoria // 1471 (1) // South Australian Meat Corporation, Gepps Cross, South Australia // 1,2 // C. Cutting premises // 1.2 // // // 1595 // R. J. Gilbertson Pty. Ltd, Melbourne, Victoria // 1618 // Cisco's Meats Pty. Ltd, Melbourne, Victoria // 1735 // Western Australian Lamb Marketing Board, Perth, Western Australia // 1842 // S. G. Allen, Pty, Ltd, Melbourne, Victoria // 1889 // Webb Meat Exports, Pty. Ltd, Melbourne, Victoria // 1,2 // II. SHEEPMEAT A. Slaughterhouses and cutting premises // 1.2 // // // 151 // Richardson's Meat Industries Ltd, Hobart, Tasmania // 1,2 // B. Slaughterhouses // 1.2 // // // 155 // Blayney County Council Abattoir, Blayney, New South Wales // 199 (1) // Thomas Borthwick and Sons (Australasia) Ltd, Albany, Western Australia // 423 (1) // S.E. Meat (Aust.) Ltd, Naracoorte, South Australia // 533 (1) // Charles David Pty. Ltd, Murray Bridge, South Australia // 612 (1) // Associated Meat Processors Pty. Ltd, Wodonga, Victoria // 642 // Metro Meat Ltd, Cootamundra, New South Wales // 1027 (1) // Linley Valley Meats Pty. Ltd, Wooroloo, Western Australia // 1471 (1) // South Australian Meat Corporation, Gepps Cross, South Australia // 1,2 // (1) Offal excluded. // 1.2 // // // Establishment No // Address // 1,2 // // C. Cutting premises // 1.2 // // // 1595 // R. J. Gilbertson Pty. Ltd, Melbourne, Victoria // 1614 // Tatiara Meat Co. Pty. Ltd, Bordertown, South Australia // 1618 // Cisco's Meats Pty. Ltd, Melbourne, Victoria // 1735 // Western Australian Lamb Marketing Board, Perth, Western Australia // 1842 // S. G. Allen Pty. Ltd, Melbourne, Victoria // 1889 // Webb Meat Exports Pty. Ltd, Melbourne, Victoria // 1,2 // III. STORES // (Frozen packaged meat only) // 1.2 // // // 45 // Corio Bay Freezers Pty. Ltd, North Geelong, Victoria // 47 // Watson and Son Pty. Ltd, Brisbane, Queensland // 84 // South Australian Meat Corporation, Gepps Cross, South Australia // 132 // P & O Cold Storage Ltd, Brisbane, Queensland // 149 // P & O Cold Storage Ltd, Melbourne, Victoria // 156 // Snowboy Pty. Ltd, Sydney, New South Wales // 198 // A. B. Oxford Pty. Ltd, Melbourne, Victoria // 202 // Polar Cold Storage Co., Melbourne, Victoria // 216 // T. A. Field, Port Alma, Queensland // 253 // Australian Service Cold Storage Pty. Ltd, Sydney, New South Wales // 274 C // Moss Vale Cold Store, Moss Vale, New South Wales // 292 // Port of Portland Authority, Portland, Victoria // 492 // W. Woodmason Cold Storage Pty. Ltd, Sydney, New South Wales // 565 // Port Huon Fruit Juices Pty. Ltd, South Hobart, Tasmania // 651 // Central Coast Coldstores, West Gosford, New South Wales // 1013 // P & O Cold Storage Ltd, Perth, Western Australia // 1025 // Port of Devonport Authority, Devonport, Tasmania // 1025 A // S. P. Holman Ltd, Devonport, Tasmania // 1057 // Marine Board of Burnie, Burnie, Tasmania // 1060 // Port Adelaide Freezers Pty. Ltd, Port Adelaide, South Australia // 1168 // Frigmobile, Townsville, Queensland // 1190 // Rego Cold Storage Pty. Ltd, Scoresby, Victoria // 1258 // City Centre Cold Store, Sydney, New South Wales // 1277 // Magdem Enterprises, Hobart, Tasmania // 1289 // Port of Launceston Authority, Bell Bay, Tasmania // 1379 // Doboy Cold Stores Pty. Ltd, Brisbane, Queensland // 1380 // Port of Devonport Authority, Devonport, Tasmania // 1439 // P & O Australia Ltd (Food City), Brisbane, Queensland // 1467 // South Australian Cold Stores Ltd, Dry Creek, South Australia // 1487 // Cold Stores of Australia Pty. Ltd, North Freemantle, Western Australia // 1617 // Frigmobile, Cairns, Queensland // 1625 // Schumacher Ice Cold Pty. Ltd, Brisbane, Queensland // 1662 // A. B. Oxford Cold Storage Co. Pty. Ltd, Melbourne, Victoria // 1692 // Marine Board of Burnie, Burnie, Tasmania // 2095 // Frigmobile, Townsville, Queensland // 2180 // P. Manettas Holdings Pty. Ltd, Sydney, New South Wales // 2190 // Frigmobile, Pty. Ltd, Sydney, New South Wales // 2325 // Adelaide Cold Stores Pty. Ltd, Cavan, South Australia // 2514 // Wedgewood Pastries, Sydney, New South Wales // //